Citation Nr: 0320049	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  99-11 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia and post-
traumatic stress disorder.  

2.  Entitlement to service connection for a stuttering 
condition.  

3.  Entitlement to service connection for allergic 
conjunctivitis, claimed as diminishing sight, blurry vision, 
and injured left eye.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.  

5.  Entitlement to service connection for dental disability 
due to facial trauma.  

6.  Entitlement to service connection for swelling and 
numbness of the left hand.  

7.  Entitlement to service connection for swelling and 
numbness of the left foot.  

8.  Entitlement to service connection for chondromalacia 
patellae.  

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
disability, to include the cervical spine.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
November 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

Although the veteran requested a videoconference hearing with 
a member of the Board sitting in Washington, D.C., she failed 
to report for that hearing scheduled for February 2002.  


REMAND

The veteran perfected her appeal by submitting a VA Form 9 
that was received in June 1999.  Because of the procedural 
history of this case, which involved the scheduling of a 
requested Board hearing, it does not appear that the veteran 
was informed of pertinent changes in the law effected by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, that became effective on November 9, 2000, 
during the pendency of this appeal.  

This case was sent to the Board in February 2002.  It was 
later determined that additional development of the 
evidentiary record was needed.  Development was therefore 
undertaken pursuant to 38 C.F.R. § 19.9(a)(2) (2002), which 
became effective with respect to appeals such as this one 
that were pending before the Board on February 22, 2002.  See 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).  Additional 
evidence, which included records of the Social Security 
Administration, was associated with the claims file.  

Prior to February 22, 2002, if the Board accepted evidence 
not already considered by the RO, either submitted to the 
Board by the appellant or referred to the Board by the RO, 
the VA's regulations required the Board to refer such 
evidence to the RO for initial consideration and preparation 
of a supplemental statement of the case unless the appellant 
(or his representative) waived in writing initial 
consideration by the RO or unless the Board granted the 
benefit sought.  See 38 C.F.R. § 20.1304(c) (2001).  The 
final rule that took effect on February 22, 2002, eliminated 
that provision.  See 38 C.F.R. § 20.1304 (2002) (eliminating 
waiver requirement).  As a result of the amendments made by 
the final rule, the Board could accept or obtain evidence not 
considered by the RO when the RO decided the claim being 
appealed and consider that evidence in making its decision 
without referring that evidence to the RO for initial 
consideration or obtaining the appellant's waiver.  38 C.F.R. 
§§ 19.9(a)(2), 20.1304 (2002).  Because the Board could 
obtain or accept evidence and consider it without referring 
it to the RO for initial consideration, no supplemental 
statement of the case relating to such evidence needed to be 
issued.  Rather, the appellant was furnished a copy of the 
evidence obtained and provided with the opportunity to submit 
additional relevant evidence or argument within 60 days of 
the date of the Board's notification.  See 38 C.F.R. § 
20.903(b).  

Before the veteran could be provided with a notice pursuant 
to 38 C.F.R. § 20.903(b), the United States Court of Appeals 
for the Federal Circuit held that 38 C.F.R. § 19.9(a)(2) was 
invalid partly because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver of initial RO consideration.  
The Federal Circuit held that this was contrary to the 
requirement of 38 U.S.C. § 7104(a) that "[a]ll questions in 
a matter which . . . is subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary."  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1341-42 (Fed. Cir. 2003).  Under the law, final 
decisions on appeals to the Secretary are made by the Board.  
38 U.S.C.A. § 7104(a) (West 2002).  

In view of the foregoing, and to accord the veteran every due 
process consideration, this case is REMANDED for the 
following action:  

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) is 
fully satisfied.  See also 38 C.F.R. § 
3.159 (2002).  

2.  The RO should review the evidence 
associated with the claims file since the 
prior statement of the case furnished to 
the veteran and her representative in 
April 1999 and, after undertaking any 
further indicated development, 
readjudicate the claims for benefits 
currently in appellate status.  

3.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued and the veteran and 
her representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



